Citation Nr: 0913495	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability 
including as secondary to service-connected bilateral knee 
chondromalacia.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1984 to September 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
low back disability and for arthritis of the bilateral knees 
and denied an increased rating for chondromalacia of the left 
knee.  In an October 2006 Notice of Disagreement the Veteran 
appealed all of these issues.  In his subsequent VA Form 9, 
the Veteran indicated that he only wished to appeal the issue 
of entitlement to service connection for low back disability.  
Accordingly, this is the only matter currently before the 
Board.  



FINDING OF FACT

It is not shown that the Veteran's current low back 
disability became manifest in service or that arthritis 
became manifest in the first post-service year, and it is not 
shown that the low back disability is related to service or 
to service-connected bilateral chondromalacia.



CONCLUSION OF LAW

The criteria for entitlement to service connection for low 
back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5107 (West 2002); 38 C.F.R. § 3.310 (2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2006 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although the Veteran was not provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefits sought were being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.   Additionally, the Veteran was 
provided with a VA examination in August 2007.  The Veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The Veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service treatment records do not reveal any complaints, 
evaluation or treatment of low back problems.  On September 
1991 separation examination the spine was found to be normal 
and the Veteran did not report any back problems.      

Progress notes and reports from the Austin Regional Clinic 
from September 1995 to October 1997 show ongoing treatment 
and evaluation of low back problems.  A September 1995 
private progress note shows complaints of low back pain.  An 
October 1997 lumbar spine X-ray report shows diagnostic 
impressions of transitional lumbosacral vertebral body with 
bilateral pseudoarthrosis and tilting of the thoracolumbar 
spine toward the right either due to scoliotic curvature or 
the Veteran's positioning.  October and November 1997 
progress notes show that the Veteran came in for follow-up of 
back pain following a work injury that had occurred in 
October 1997 as a result of some heavy lifting.  The 
diagnostic assessment was ongoing low back pain.  A December 
1997 progress note shows that the Veteran had done a lot of 
bending at work the previous day, which resulted in pain 
along the entire back, worse in the low back.  The diagnostic 
impression was mechanical low back pain secondary to overuse.   
 
Private medical records from Health South Sports Medicine 
show that the Veteran received physical therapy for pelvic 
obliquity and low back pain from October 1997 to February 
1998.  

A February 1998 Seton Medical Center Emergency Room report 
shows that the Veteran was involved in a motor vehicle 
accident where he was rear ended.  He was ambulatory at the 
scene and had gotten more sore since the event.  Physical 
examination showed that the paralumbar musculature was tender 
to palpation as were the trapezius muscles bilaterally.  The 
diagnoses were acute lumbar strain, mild, acute paracervical 
strain and acute bilateral intercostal strain.  He was 
advised to take Advil regularly for 7 days and then to 
recheck with the emergency room if there were any persistent 
symptoms.  He was also advised not to lift anything more than 
5 pounds for three days.   

1998 progress notes and reports from the Austin Regional 
Clinic show ongoing treatment and evaluation of low back 
problems.  A February 10, 1998, progress note shows that the 
Veteran was seen for low back pain following the motor 
vehicle accident.  The diagnostic assessment was lumbar 
strain secondary to the motor vehicle accident.  A February 
1998 initial osteopathic evaluation noted that the Veteran 
had recently been involved in the motor vehicle accident.  
The examiner found that the Veteran had decreased functional 
capacity due to cervical pain, low back pain, tight 
hamstrings and painful range of motion in the cervical area 
as well as the back.  A subsequent March 1998 progress note 
shows that the Veteran was experiencing continued pain from 
the accident, which had increased over a the past six weeks.  

A July 1998 rating decision awarded service connection for 
chondromalacia of the right knee.

A June 1, 2000, private lumbar spine X-ray report of the 
lumbar spine shows a diagnostic impression of transitional 
properties to L5 regarded as developmental, otherwise 
negative examination and no evidence of acute change.  A June 
2000 progress notes show that the Veteran was complaining of 
long-standing chronic back pain.   The diagnostic assessments 
were persistent and chronic low back pain. 
A July 2003 rating decision awarded service connection for 
chondromalacia of the left knee.

Progress notes from Dr. William Medrano from October 2004 to 
May 2006 show that the Veteran was seen for mid and low back 
pain.  An October 2004 progress note shows that Veteran was 
given toradol for pain.  An August 2005 progress note 
indicates that the Veteran had had chronic back pain for the 
prior 9 to 10 years.      

Progress notes from Eagle Rehabilitation Center from 
September 2005 to November 2005 show that the Veteran 
received physical therapy for his post operative knee and 
lumbar spine.  A November 2005 note indicates that he was 
still having recurring knee and back pain, which was better 
overall with treatment.

In his May 2006 claim the Veteran indicated that his lumbar 
spine disability resulted from his service connected 
bilateral knee disability.  

On his May 2007 Form 9 the Veteran indicated that he had had 
continued treatment for his back since service to include 
therapy and that VA failed to provide X-rays or an MRI.  The 
Veteran contended that he had provided sufficient evidence to 
warrant a compensation and pension examination.  He felt that 
the fact that he required therapy proved that he had a 
chronic back disability rather than just a temporary flare-
up.  

On August 2007 VA examination the diagnostic assessment was 
transitional lumbosacral vertebra with bilateral 
pseudoarthroses with degenerative changes of the 
pseudoarthroses on the right.  The examiner reviewed the 
claims file, noting that the Veteran had a number of injuries 
to the low back in the mid to late 1990s and that the X-ray 
of the lumbosacral spine in 1997 did not show degenerative 
joint disease or degenerative disc disease.  The examiner 
also noted that although the Veteran had seen multiple 
private doctors for his knees and back no mention had been 
made of his back pain being due to his knee condition.  The 
Veteran reported that he thought that his back condition was 
due to his knee condition because he had limited ability to 
bend and kneel, putting increased pressure on his back.  
Physical examination showed mild limitations of forward 
flexion and extension.  There was mild tenderness to 
palpation of the thoracic and lumbosacral spine and bilateral 
SI joints.  X-rays of the lumbar spine produced a diagnostic 
impression of transitional lumbosacral vertebra with 
bilateral pseudoarthroses with degenerative changes on the 
right.  The examiner found that it was less likely than not 
that the Veteran's chronic lumbosacral spine condition was 
due to his knee condition.  There was no evidence to support 
this and there was evidence showing multiple work related 
injuries to the low back from heavy lifting and a motor 
vehicle accident, which were more likely the cause of the 
Veteran's low back pain.    

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
listed, chronic disabilities, including arthritis are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2005).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that VA amended its regulation 
pertaining to secondary service connection, effective from 
October 10, 2006. See 71 Fed. Reg. 52,744 (2006) (codified at 
38 C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation. 
Because the new law appears more restrictive than the old, 
and because the appellant's claim was already pending when 
the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran contends that his current low back disability 
resulted from his service connected bilateral knee disability 
and thus should be service connected.  The evidence of 
record, however, does not support this contention.  The 
August 2007 VA examiner, after examining the Veteran and 
reviewing the claims file, specifically found that it was 
less likely than not that the Veteran's chronic lumbosacral 
spine condition was due to his bilateral knee disability.  
The examiner noted that the Veteran's multiple work-related 
injuries after service were more likely the cause of the 
Veteran's low back pain.  There are no medical opinions of 
record to the contrary.  Also, there is no medical evidence 
of record to suggest that the Veteran's bilateral knee 
disability has aggravated his low back disability, nor has 
the Veteran alleged that such a relationship exists.    

Although the Veteran alleges that his current low back 
disability has resulted from his service-connected bilateral 
knee disability, as a layperson, his allegations are not 
competent evidence of a medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Given the negative 
August 2007 VA nexus opinion and the absence of any competent 
evidence tending to show a causal relationship between the 
Veteran's  knee and back disabilities, the weight of the 
evidence is clearly against the existence of such  a 
relationship.  Accordingly, there is no basis in the record 
for awarding secondary service connection.  38 C.F.R. 
§ 3.310.  

The Board has also considered whether the Veteran could be 
entitled to service connection for low back disability on a 
direct or presumptive basis.  Service treatment records do 
not show any low back problems, however, and the Veteran has 
not alleged that he had any low back problems in service.  
Instead, the earliest evidence of record of low back problems 
is from 1995, about 4 years after service.  Accordingly, in 
the absence of evidence of the incurrence of low back 
disability during service or of the incurrence of arthritis 
in the first post-service year, an award of service 
connection for low back disability on a direct or presumptive 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Given that there is no evidence of record to support an award 
of service connection on a direct, secondary or presumptive 
basis, the preponderance of the evidence is against this 
claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 
(1990).





ORDER

Entitlement to service connection for low back disability 
including as secondary to service-connected bilateral knee 
chondromalacia is denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


